Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a control operation of the blender using at least two blending modes of operation of the blender, wherein the at least two blending modes of operation include a fixed- time blending mode of operation and a variable-time blending mode of operation, and (ii) control transitions between the different blending modes of operation and a ready-to-blend mode, wherein during the ready-to-blend mode the blender is not blending; wherein the control circuitry is configured to: control the electrical motor during the rotation of the blending component; make detections regarding the button of the control interface being pushed by the user, wherein the detections include a first type of detections and a second type of detections, wherein the first type of detections indicate occurrences of the user single-pushing the button of the control interface, and wherein the second type of detections indicate occurrences of the user double-pushing the button of the control interface; effectuate the transitions between the different blending modes of operation based on the detections, wherein the transitions include: (i) a first transition from the ready-to-blend mode to the fixed-time blending mode of operation, wherein the first transition occurs responsive to an occurrence of the first type of detections, wherein, during the fixed-time blending mode of operation, the control circuitry is configured to effectuate the rotation of the blending component for a particular duration, wherein the particular duration is limited to a predetermined time limit, (ii) a second transition from the ready-to-blend mode to the variable- time blending mode of operation, wherein the second transition occurs responsive to an occurrence of the second type of detections, wherein, during the variable-time blending mode of operation, the control circuitry is configured to effectuate the rotation of the blending component for one or more durations, wherein individual ones of the one or more durations correspond to individual occurrences of the button of the control interface being pushed down by the user, and (iii) a third transition from the variable-time blending mode of operation to the ready-to-blend mode, wherein the third transition occurs automatically responsive to a detection of an idle duration during which the button of the control interface is not being pushed by the user as set forth in claims 1 and 11.
Faulkner-Edwards et al. teaches a blender 100 having a first second and third modes (see Fig. 5c).  However, the modes of Faulkner-Edwards et al. fails to teach the above limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724